Title: Editorial Note: Documents on the American Tobacco Trade
From: 
To: 


    Documents on the American Tobacco TradeEditorial Note
    The documents in this group reveal what a powerful ally Jefferson had in Simon Bérard and the mercantile firm to which he belonged in the effort to make the farmers-general live up to the agreement reached at Berni in May 1786 and given the approval of the ministry in Calonne’s letter to Jefferson of 22 Oct. 1786. The blunt, forthright challenge here presented to the farmers-general to meet their obligation or to declare their disavowal of it in writing was scarcely the line that the American minister could take. But he could and did lend all of the assistance in his power to Bérard and his able associate, Jacob Vernes, in the preparation of their impassioned statements. Lafayette, of course, continued his invaluable work, but even the letter that he wrote from Chavaniac on 10 Sep. 1787 bears traces of the argument that Bérard had put into his appeal to Vergennes on 10 Jan. 1786, and both of these documents clearly owe something to Jefferson’s letter to Vergennes of 15 Aug. 1785 (see Lafayette to Lambert, 10 Sep. 1787, printed as an enclosure to Lafayette to TJ, 18 Sep. 1787; see also Vol. 8: 385–93; Vol. 9: 458–9; Gottschalk, Lafayette, 1783–89, p. 336). Lafayette thought that two hours of the controller-general’s time would be sufficient to clear up the issue, but Lambert was very different from Villedeuil. Throughout the autumn of 1787, the controller-general, Jefferson, Bérard, Vernes, Dupont, and, to a lesser extent than usual, Lafayette, struggled with the vexing tobacco problem and the evasive farmersgeneral. Lambert insisted on finding out the situation for himself and—according to a statement that Jefferson caused to be printed late in 1788 and distributed privately to all members of the French ministry (Lambert asked for two extra copies)—the controller-general “with a patience and assiduity almost unexampled, went through all the investigations necessary to assure himself that the conclusions of the Committee [at Berni] had been just” (Observations on the Whale-Fishery).

It is no disparagement of Lafayette to suggest that Bérard was a more vigorous coadjutor on the tobacco problem in the autumn of 1787 than he. Lafayette had performed prodigiously in the spring and summer of 1786 and was a tower of strength in the work of the American Committee that led up to the decision at Berni and the letter from Calonne. But in 1787 the situation was different. For one thing, the threat of war in Holland caused Lafayette to make a mad dash northward in the expectation that he might be made commander of the Dutch Republican army—an expectation that was doomed to disappointment when events marched rapidly and when the post was given to the man whom Jefferson called “a prince without talents, without courage, and without principle,” the Rhingrave de Salm. For another thing, Lafayette spent most of the autumn in Auvergne, deep in matters of constitutional reform, returning to Paris only in time for the new year (Gottschalk, Lafayette, 1783–89, p. 338–46, 351–63). Even if these circumstances had not placed Lafayette toward the edge of the little circle that wrestled with the tobacco problem, the nature of the issue would undoubtedly have placed Bérard nearer the center than either Lafayette or Dupont—and Jefferson, naturally, was content to let others occupy the central position and drive home points that he could not make as effectively as they. In 1786 the issue had been to get the ministry to break or at least modify the “double monopoly” enjoyed by the farmers-general and Robert Morris; in 1787 the issue was to get the ministry to honor its own regulations governing both the monopoly and private merchants. Among the latter, none in France was so deeply committed in the tobacco trade as the firm of Jean Jacques Bérard & Cie., a house that had had several thousand hogsheads of tobacco lying in the warehouses of L’Orient since October of 1786 while other shipments continued to arrive in that and other ports of France and while the farmers-general appeared to discriminate both against the port of L’Orient and against the house of Bérard. This fact alone is sufficient to explain the vigor of language used in the accompanying documents and the assiduity with which Simon Bérard and Jacob Vernes worked with the American minister during the summer and autumn of 1787 (see Vernes to TJ, 30 June, 13 Nov. 1787; 10 Apr. 1788; TJ to Dupont, 6 Oct. 1787, note; TJ to La Boullaye, 18 July and 24 Sep. 1787). Bérard’s interest in the issue was immediate, direct, and vital.
Lafayette could, however, bring to bear influences that even the leading merchant of France could not exercise. In the autumn of 1786, when twenty-three mercantile houses of Baltimore expressed their gratitude to Bérard & Cie. for the work of the American Committee in bringing about the new regulations, they said they experienced a greater pleasure in the opportunity this afforded them of “confirming the obligations that they have for the Marquis de la Fayette’s gracious services which they have so often experienced” (dated 30 Sep. 1786; Arch. Aff. Etr., Corr. Pol., E.-U., xxxii; Tr in DLC). It was also Lafayette who in the spring of 1787 had initiated the move to enforce the regulations announced in Calonne’s letter: “Cette Lettre,” he declared, “avoit produit les meilleurs effets dans L’Amerique; mais on a negligé de lui donner la Sanction convenable dans les Ports Soit par un Arrêt du  Conseil, soit de toute autre maniere efficace; et les inconvenients de cet oubli sont aisés à prévoir” (Lafayette to Montmorin, 17 Mch. 1787; same; he also wrote to LeNoir, president of the committee, at the same time; see Short to TJ, 4 Apr. 1787). Montmorin passed this on to Villedeuil, with the comment that Otto had informed him of the excellent effect Calonne’s letter had produced in America. But Villedeuil thought that the formality desired by Lafayette was unnecessary, unprecedented, and even incompatible with the nature of the usages and constitution of the Council: the simple letter of instructions was sufficient in itself to fulfill the object for which it was destined, and if it were otherwise, it would be necessary to take other steps than a decree in Council (Montmorin to Villedeuil, 7 May 1787; Villedeuil to Montmorin, 14 May 1787; Arch. Aff. Etr., Corr. Pol., E.-U., xxxii; Tr in DLC). Lambert, his successor, took a very different attitude in response to the appeals of Jefferson and the pressure of such merchants as Bérard (TJ to La Boullaye, 18 July and 24 Sep. 1787; Lambert to La Boullaye, 23 Oct. 1787; Lambert to TJ, 29 Dec. 1787).
